Title: To George Washington from Henry William DeSaussure, 27 October 1795
From: DeSaussure, Henry William
To: Washington, George


          
            Dear Sir:
            Mint Office, October 27th, 1795.
          
          The law, establishing this office, having placed it more immediately under your guidance, I deem it a duty to lay a state of its past operations and actual situation before you, at the moment of my resigning its direction. The enclosed document, marked A, will shew the quantity of copper which has been coined and sent into circulation, from the mint. The whole of this coinage was accomplished by my predecessor, Mr. Rittenhouse. The enclosed documents, marked B and C, will shew the quantity of the precious metals which have been worked up and coined; partly under the direction of Mr. Rittenhouse, partly under mine. The gold, wholly under mine.
          It may, possibly, appear to those who have not taken pains to inform themselves of the difficulties to be encountered in the formation of new establishments, that little has been done; but a short review of the embarrassments which occurred, will shew, that as much has been done as could reasonably be expected, in the infancy of this establishment. In the first instance, it was exceedingly difficult to procure workmen, in any degree acquainted with the various kinds of work to be performed. Indeed, most of the workmen have been formed in the mint, and

have only recently attained that skill and facility in their several walks, which practice alone can give, but which is essential to the despatch of business. Much difficulty occurred in obtaining the very tools and implements necessary for the operations of the mint; and most of them have been prepared under the immediate direction of the officers, and particularly Mr. Voight, the coiner.
          Great delays were incurred in obtaining the heavy iron-work, particularly the rollers; and these were not always fit for use, when obtained. Those which are now in use being almost worn out, I have been striving to replace them with the fine Andover iron.
          One unsucessful attempt has been made for us at an air furnace; and yet it remains to be tried, for it can be accomplished without recurring to the tedious and expensive method of making them of wrought iron converted into steel.
          More than once, as I have been informed, the operations have been suspended, for want of dies, which the industry of the engraver could not supply fast enough for the presses. A happier selection of steel, aided by more skill in hardening the dies, has remedied this evil, and the engraver is now enabled to supply the mint with dies of every kind, in advance. To these causes of delay, must be added, that the greatest part of the bullion which has been brought to the mint for coinage, has been below our standard, and required the tedious operation of refining; or the precious metals have been brought melted up together, and required the more tedious operation of separation; operations which, I understand, are never performed at any other mint, and which the diminutive scale on which ours is formed, but illy qualified it to perform. These are some of the difficulties which occurred. Most of them had been vanquished by the judgment of my able and very respectable predecessor, whose mechanical genius and powers of calculation, seem to have been essential to the organization of the establishment. The remainder, I have endeavored to subdue; and I am now free to say, that the mint, even on its present contracted scale, if regularly supplied with the precious metals, of the legal standard, will be adequate to the coinage of 1,500,000 dollars, annually, in silver, and as much in gold; and, that a small increase of the labor and expense, will produce as much of the copper coinage, as will be requisite for the use of this country. I venture this assurance, upon my

view of its operations upon a late deposite of silver, vigorously urged for a few weeks. The gold coinage was carried on at the same time, to a [small amount], and might have been to a much larger, if there had been any bullion in a state fit for coinage. All the [gold], and almost all the silver, within a mere trifle, in a state actually fit for immediate coinage, has been coined and d[e]livered.
          It will be proper forme to state to you, what I have before stated to the late Secretary of State, and the present Secretary of the Treasury, that there is no copper in the mint fit for coinage. There are, indeed, considerable quantities of clippings of the copper, which are reducible into ingots, and would, when rolled, be fit for use; but the mint is so illy prepared for these operations on that metal, whilst occupied in the coinage of the precious metals, that it would be advisable for the Government to apply these clippings, and some other masses of copper in [possession] of the mint, to some other purposes, and to exchange therefor, some of the sheet copper it possesses, or to purchase sheet copper for the coinage. The price of copper having risen considerably, from causes which, it is said, will be operative for some length of time, if not permanently, it has been suggested that it would be useful to diminish the weight of the cent, as the copper would, thereby, be brought nearer to its proportionate value to silver, and might prevent its being worked up by the copper smiths. The law seems to have contemplated the possibility of such an arrangement being proper, by giving you the power to make the alteration.
          It is important to inform you of what I have before mentioned to the heads of Departments above named, that the standard of the silver coin, in use at the mint, differs from the standard fixed by law. The law establishing the mint, fixes that the silver coinage should contain 1485 parts of fine silver to 179 parts alloy, or 10 oz. 14 dwt. 5 gr. of fine silver, to 1 oz. 5 dwt. 19 gr. alloy.
          Before my operations commenced under this law, it was supposed by the best informed men that this standard was too low; would debase the coin too much; and was inconvenient in other respects; and it was presumed that an alteration would be made, which was recommended by its propriety and correctness. The alteration contemplated went to the establishment of a standard, which required that nine parts in ten should be fine silver, the

other tenth alloy, or, 10 oz. 16 dwt. fine to 1 oz. 4 dwt. alloy, in the pound Troy. Upon the presumption of such an alteration, I understand the coinage was commenced in October, 1794, and the matter was submitted in the winter to a committee of Congress, who reported on the propriety of the alteration. By some means, that part of the report on the mint, which related to the standard, after passing one branch of the Legislature, did not pass the other. Still, however, the coinage was continued on the principle it was commenced. It being represented to me, when, soon after my coming into office, I observed the fact, that some mistake alone had prevented the change by the Legislature, I did not feel myself qualified to alter the standard which I found in use in the mint, under the weighty sanctions of Mr. Rittenhouse’s authority, and the report of a committee of the Legislature. I am thus particular in stating this business, as it is of high importance that the law should be altered, or that the standard should be accommodated to the law.
          Permit me, sir, to suggest the necessity of protecting laws for the coinage. I understand that none of the laws of Congress have provided any penalties for the various offences which may be committed against the coinage. In most countries, strict laws are enacted, prohibiting the interference of individuals in this attribute of the sovereignty; and, in some, the very possession of dies, or presses, or other implements essential in the coinage, is made criminal. In this country, mints are said to be boldly erected at Baltimore, and elsewhere, professedly to imitate the coins of foreign countries, and to furnish a debased gold coin for the West India markets; and so much of the gold bullion which would be brought to the national mint, is carried to these private establishments, which degrade our national character. Encouraged by this negligence of Government, men have carried their ideas farther; and there is too much reason to fear, that a recent attempt on our dies and other implements was made with nefarious views.
          Amongst the unpleasant circumstances which attend the contracted scale on which the mint has been erected, there is one of very serious import. The owner of a small lot adjoining the mint, has a right of passage through the interior of the lots of the mint. This exposes the works to improper intrusion, and prevents that complete control over the workmen, which is essential to the

well ordering of the business. A small sum of money would have purchased that lot some time ago. I believe it may still be had, reasonably.
          I feel it a duty to warn the Government of the propriety of putting itself in a situation to replace the assayer, if that measure should become necessary. The time of his engagement with Mr. Pinckney has almost expired, and he is forming works, in connexion with other persons, for carrying on business on his private account. Probably, he may not choose to remain in the public service at the expiration of that time. Possibly, it might be inexpedient to allow the assayer of the mint to be connected in works which bear some relation to the coinage, or to the preparation of the metals for coinage. At least, some check should be provided.
          Permit me to suggest, that it might be useful to publish a short statement of the operations of the mint, and of its actual prepared state to carry on the coinage of the precious metals, to a considerable amount. It might satisfy the public mind, and might, also, lead to the production of considerable quantities of bullion, which are said to be in the hands of individuals in the United States, who are unadvised of the facility and certainty with which they may now have bullion coined.
          I must entreat your pardon for intruding so long on your time. It appeared to me important to lay this information before you.
          I am now prepared to deliver up the direction of the mint to my successor. It only remains for me to thank you, in all sincerity, for your confidence in the unsolicited bestowal of this office on me, and to assure you that I have endeavored to deserve it.
          Allow me to hope that you will be persuaded that I am, sir, with the truest and most affectionate attachment and respect, your obedient servant,
          
            HENRY WM. DE SAUSSURE.
          
        